Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 1 of 8 Page ID #:11




                  EXHIBIT A
    Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 2 of 8 Page ID #:12



                                                                                                                                                           SUM-100

                                             SUMMONS                                                                        so SE                      Peer
                                    (CITACION JUDICIAL)                                                              ELECTRONICALLY FILE
NOTICE TO DEFENDANT:                                                                                                 Superior Court of California
(AVISO AL DEMANDADO):                                                                                                County of Santa Barbara
SAVE MART SUPERMARKETS, THE SAVE MART COMPANIES,                               INC., and DOES 1-50                   Darrel     E.   Parker,             Executiv


YOU ARE BEING SUED BY PLAINTIFF:                                                                                    7/30/2021 3:39PM
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                             By] Miroslava Pena-Bautista,
DIVISION OF LABOR STANDARDS ENFORCEMENT
NOTICE You have been sued. The court may decide against you without your being heard unless you respend within 30 days. Read the information
below.
   You have 30 CALENDAR          DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will riot protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfheip), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warming frern the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www. fawhelpcalifornia.org), the California Courts Online Self-Help Center
{www.courtinfo.ca.gov/selfheip), or by contacling your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 cr more in a civil case. The court's lien must be paid before the court will dismiss the case.
JAVISO! Lo han demandado. Si no responde dentro de 30 dlas, Ia corte puede decidir en su contra sin escuchar su version. Lea la informacion a
continuacién.
   Tiene 30 DIAS DE CALENDARIO después de que Je entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
corle y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal comrecto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y més informacién en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la corte que le quede més cerca. Sino puede pagar la cucta de presentacion, pida al secretario de la corte que
le dé un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y ia corte le podra
quitar su sueldo, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que lame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web.de California Legal Services,
(www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
colegio de abogados locales. AVISO: Por ley, Ia corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mds de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar ele caso.
The name and address of the court is:                                                                      CASE NUMBER: (Numero del Caso):
(El nombre y direccién de Ja corte es): North County of Santa Barbara Superior Court                       21CV03151
Santa Maria-Caok, 312-C East Cook Street, Santa Maria, CA 93454.

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (E/ nombre, la direccién y el namero
de teléfono del abogado del demandante, o del demandanie que no tiene abogado, es):
Kay Otani, 3737 Main Street, Suite 850, Riverside, CA 92501, email KOtani@dir.ca.gov, Tel. 951.966.2697, Fax 951.848.9511.
DATE: 7/30/2021                                                                            Clerk, by /s/ Miroslava Pena-Bautista                             . Deputy
(Fecha)                                                                                    (Secretario)                                                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                   NOTICE TO THE PERSON SERVED: You are served
                                        1.   []       as an individual defendant.
                                        2.   []       as the person sued under the fictitious name of (specify):

                                        3. [XJ on behalf of (specify): Save Mart Supermarkets
                                             under:          CCP 416.10 (corporation)                          {]     ccCP 416.60 (minor)
                                                   [1 cCP 416.20 (defunct corporation)                         [J CCP 416.70 (conservatee)
                                                   [1 CCP 416.40 (association or partnership)                  [__] CCP 416.80 (authorized person)
                                                   [7] other (specify):
                                        4.   [X] by personal delivery on (date)
                                                                                                                                                                 Page 1011
Form Adopted for Mandatory Use                                                                                                   Code of     Civil Procedu:         12.
Judicial Council of Califomia                                           SUMMONS                                                            rev              een counts.ca. pon
                                                                                                                                                           WWW.COUAS.Ca    gov
SUM-100 {Rev. July 1, 2008}
Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 3 of 8 Page ID #:13



                                                            ELECTRONICALLY FILED
   1   STATE OF CALIFORNIA                                  Superior Court of California
       Division of Labor Standards Enforcement
   2   Department of Industrial Relations                   County of Santa Barbara
       By     DAVID M. BALTER (No. 136273)                  Darrel E. Parker, Executive Officer
   3          Division of Labor Standards Enforcement       7/30/2021 3:39 PM
              455 Golden Gate Ave., 9th Floor               By: Miroslava Pena-Bautista, Deputy
   4          San Francisco, CA 94102
              Tel: 415.703.4863
   5          E-mail: dbalter@dir.ca.gov
   6         KAY OTANI (No. 184607)
             Division of Labor Standards Enforcement
   7         3737 Main Street, Suite 850
   8
             Riverside, CA 92501
             Tel: 951.966.2697
   9         Fax: 951.848.9511
             E-mail: kotani@dir.ca.gov
  10   Attorneys for:
       DIVISION OF LABOR STANDARDS ENFORCEMENT
  11

  12
                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
  13
                            NORTH COUNTY OF SANTA BARBARA
  14

  15     DIVISION OF LABOR STANDARDS Case No. 21CV03151
         ENFORCEMENT,
  16                                   COMPLAINT FOR VIOLATIONS OF
                                       HEALTHY WORKPLACE,
  17                        Plaintiff, HEALTHY FAMILIES ACT OF 2014
  18                           v.                     (No fees per Lab. Code §§ 101, 101.5,
                                                      211; Gov. Code § 6103)
  19     SAVE MART SUPERMARKETS, THE
         SAVE MART COMPANIES, INC., and
  20     DOES 1–50,                     Unlimited Jurisdiction—amount in
                                        controversy exceeds $25,000
  21                      Defendant.
  22

  23         Plaintiff Division of Labor Standards Enforcement (“DLSE”) alleges:
  24                                   General Allegations
  25         1.     Plaintiff DLSE is the state agency authorized to enforce the Labor Code
  26   and all other labor laws not specifically vested in any other officer, board or
  27   commission. The DLSE’s authority to bring this action includes, but is not limited to,
  28   Labor Code sections 95, subdivision (a), 96.7, 98.3, and 248.5, subdivisions (a) and (e).

                                                 1
                                              Complaint
Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 4 of 8 Page ID #:14




   1            2.   Defendant Save Mart Supermarkets is, and at all relevant times was, a
   2   California corporation doing business in California. It does business under fictitious
   3   names, including Save Mart Supermarkets and FoodMaxx in California.
   4            3.   Defendant The Save Mart Companies, Inc., is, and at all relevant times
   5   was, a California corporation doing business in California. It listed Save Mart stores
   6   on its website and was active as of November 19, 2020. It is now listed by the
   7   Secretary of State as “FTB SUSPENDED.”
   8            4.   At all relevant times defendants Save Mart Supermarkets and The Save
   9   Mart Companies, Inc., were subject to the Labor Code and Industrial Welfare
  10   Commission Order (“Wage Order”) 7-200l, regulating wages, hours and working
  11   conditions in the mercantile industry, California Code of Regulations, title 8, section
  12   11070.
  13            5.   Plaintiff is ignorant of the true names and capacities of Does 1–50, and
  14   sues them by fictitious names. Plaintiff will request leave of court to amend to show
  15   their true names and capacities when ascertained.
  16            6.   Plaintiff alleges on information and belief that defendants Does 1–50
  17   were in some manner responsible for the acts and injuries alleged. They were at all
  18   relevant times independent employers, joint employers, client employers, employees,
  19   agents, partners, joint venturers, or representatives of defendants Save Mart
  20   Supermarkets and The Save Mart Companies, Inc., and were at all relevant times
  21   acting within the course and scope of such agency, service, employment, partnership,
  22   joint venture, or relationship.
  23            7.   At all relevant times defendants have operated food stores employing
  24   500 or more employees in multiple locations in California, including multiple locations
  25   in Santa Barbara County, California.
  26            8.   At all times relevant herein defendants were subject to the Healthy
  27   Workplaces, Healthy Families Act of 2014, Labor Code sections 245 et seq. The Act
  28   requires that an employer provide paid sick-days upon request for any specified

                                                 2
                                              Complaint
Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 5 of 8 Page ID #:15




   1   purpose, including diagnosis, care or treatment of an existing health condition, or
   2   preventive care for the employee or an employee’s family member. (Lab. Code §
   3   246.5, subd. (a).) An employer shall not deny an employee the right to use accrued
   4   sick days for these purposes. (Lab. Code § 246.5, subd. (c)(1).)
   5           9.    At all times from July 1, 2015, to the February 26, 2021, defendants
   6   routinely and systematically failed to provide paid sick-days for the first day of a
   7   covered absence for employees in Kern County and Santa Barbara County.
   8                                 First Cause of Action
   9    (Violation of paid sick-day rights under Labor Code section 246.5 pursuant to Labor
  10                             Code section 248.5, subdivision (e).)
  11                                    (As to all defendants.)
  12           10.   The allegations of paragraphs 1–9 are incorporated.
  13           11.   Until February 26, 2021, instead of providing accrued paid sick-days for
  14   the first day of a covered absence, defendants imposed a one-day waiting-period
  15   before providing the first paid-sick-day. This violated Labor Code section 246.5,
  16   subdivision (a). Defendants’ one day waiting period discouraged use of paid sick days
  17   and violated employees’ statutory rights to such leave.
  18           12.   Labor Code section 248.5, subdivision (e), provides a remedy of
  19   payment for paid sick-leave wages withheld. It provides liquidated damages to every
  20   employee whose rights to paid sick-days have been violated at the rate of $50 per day
  21   up to a maximum of $4,000. Additionally, employees whose paid sick-day pay was
  22   unlawfully withheld are due treble the amount of paid sick-leave wages withheld or
  23   $250, whichever is higher. Defendants are liable for paid sick-leave wages withheld in
  24   an amount in excess of $890,000, subject to proof; liquidated damages in an amount
  25   in excess of $3,120,000, subject to proof; treble damages in excess of $740,000,
  26   subject to proof; and interest at 10 percent per year under Labor Code section 248.5,
  27   subdivision (f), on paid sick-leave wages withheld.
  28   /////

                                                 3
                                              Complaint
Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 6 of 8 Page ID #:16




   1                                  Second Cause of Action
   2     (Civil penalties for violation of Labor Code section 246.5 pursuant to Labor Code
   3                               section 2699, subdivision (f)(2).)
   4                                    (As to all defendants.)
   5         13.    The allegations of paragraphs 1–9 are incorporated.
   6         14.    Labor Code section 2699, subdivision (f), establishes a civil penalty for
   7   violation of any provision of the Labor Code that does not have a specified civil
   8   penalty. Subdivision (f)(2) provides that for an employer employing one or more
   9   employees, the civil penalty is $100 per pay period per employee for a first violation,
  10   and $200 per pay period for each subsequent violation. Defendants are liable for
  11   payment of civil penalties for violating Labor Code section 246.5 in an amount in
  12   excess of $2,210,000, subject to proof.
  13         15.    Before filing this lawsuit plaintiff made a demand for payment of civil
  14   penalties on defendants Save Mart Supermarkets and The Save Mart Companies, Inc.
  15                                 Third Cause of Action
  16           (Waiting-time penalties under Labor Code sections 201, 202 and 203.)
  17                                    (As to all defendants.)
  18         16.    The allegations of paragraphs 1–9 are incorporated.
  19         17.    Plaintiff alleges on information and belief that employees have been
  20   discharged and employees have quit with wages for covered sick days and leave
  21   absences unpaid by defendants.
  22         18.    Under Labor Code section 203 the wages of each such employee shall
  23   continue as a penalty from the due date thereof at the same rate until paid, not to
  24   exceed 30 days.
  25         19.    Defendants are liable for waiting time penalties in excess of $930,000,
  26   subject to proof.
  27                                             Prayer
  28         Plaintiff respectfully prays for judgment against defendants as follows:

                                                 4
                                              Complaint
Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 7 of 8 Page ID #:17




   1                                      First Cause of Action
   2    (Violation of paid sick-day rights under Labor Code section 246.5 pursuant to Labor
   3                             Code section 248.5, subdivision (e).)
   4          1.     From all defendants, jointly and severally, $890,000 in unpaid sick-leave
   5   or such greater amount according to proof for employees whose paid sick-leave was
   6   withheld.
   7          2.     From all defendants, jointly and severally, $3,120,000 in liquidated
   8   damages or such greater amount according to proof for employees whose rights were
   9   violated.
  10          3.     From all defendants, jointly and severally, $740,000 in treble damages for
  11   unpaid sick-leave or such greater amount according to proof for employees whose
  12   paid sick-leave was withheld.
  13          4.     For attorney’s fees and costs under Labor Code section 248.5,
  14   subdivision (e).
  15          5.     For any further relief the Court deems proper.
  16                                  Second Cause of Action
  17     (Civil penalties for violation of Labor Code section 246.5 pursuant to Labor Code
  18                               section 2699, subdivision (f)(2).)
  19          1.     From all defendants, jointly and severally, $2,210,000 in civil penalties or
  20   such greater amount according to proof for employees whose rights were violated
  21   under Labor Code section 246.5.
  22          2.     For attorney’s fees and costs under Labor Code sections 248.5,
  23   subdivision (e), 2699, subdivision (g)(1).
  24          3.     For costs of suit.
  25          4.     For any further relief the Court deems proper.
  26                                   Third Cause of Action
  27           (Waiting-time penalties under Labor Code sections 201, 202 and 203.)
  28          1.     From all defendants, jointly and severally, waiting time penalties of

                                                  5
                                               Complaint
Case 2:21-cv-07402-ODW-E Document 1-1 Filed 09/15/21 Page 8 of 8 Page ID #:18




    1   $930,000 or more according to proof.
    2         2.     For costs of suit.
    3         3.     For any further relief the Court deems proper.
    4

    5                                           Respectfully submitted,
    6

    7                                           DIVISION OF LABOR STANDARDS
                                                 ENFORCEMENT, Department of Industrial
    8                                          • Relations, State of California
    9

   10   DATED: July 29, 2021                By___,...~----,-_,.-=,,.-,-----=------
                                              KAY OTANI, Attorney for
   11                                         The California State Labor Commissioner
   12

   13   (When the state is plaintiff or cross-complainant, the complaint need not be verified
        but the answer to the complaint must be verified under Code of Civil Procedure.
   14   section 446.)
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



                                                   6
                                               Complaint
